MEMORANDUM OPINION
 
No. 04-11-00126-CR
 
IN RE Donald
Ray MCINTOSH
 
Original Mandamus
Proceeding[1]
 
PER CURIAM
 
Sitting:          Catherine Stone,
Chief Justice
                     Sandee Bryan
Marion, Justice
                     Phylis J.
Speedlin, Justice
                
Delivered and
Filed:  March 16, 2011
 
PETITION FOR WRIT OF MANDAMUS DENIED
 
           On February 15, 2011, Donald Ray McIntosh filed a petition for writ of mandamus,
complaining of the trial court’s failure to rule on various pro se
motions.  However, counsel has been appointed to represent relator in the
criminal proceeding pending in the trial court for which he is currently
confined.[2] 
A criminal defendant is not entitled to hybrid representation.  See Robinson
v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State,
906 S.W.2d 481, 498 (Tex. Crim. App. 1995).  A trial court has no legal duty to
rule on pro se motions or petitions filed with regard to a criminal
proceeding in which the defendant is represented by counsel.  See Robinson,
240 S.W.3d at 922.  Consequently, the trial court did not abuse its discretion
by declining to rule on relator’s pro se motions filed in the criminal
proceeding pending in the trial court.  Accordingly, the petition for writ of
mandamus is denied.  Tex. R. App. P.
52.8(a).
Additionally,
relator filed an Application for Leave to File Petition for Writ of Mandamus. 
No leave is required to file a petition for writ of mandamus in this court.  Tex. R. App. P. 52.  Therefore,
relator’s motion for leave to file is DENIED as moot. 
PER CURIAM
 
DO NOT PUBLISH




 
 
 
 
 
 




[1] This proceeding arises out of Cause
No. 279223, styled State of Texas v. Donald Ray McIntosh, pending in the
County Court No. 11, Bexar County, Texas, the Honorable Carlo Key presiding.
 


[2] Attorney Robert Jimenez was appointed
to represent relator.